DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 7/16/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/15/2019 and 8/25/2020 are being considered by the examiner.
Response to Amendment
The amendments filed on 7/16/2018 have been entered.
Claim 12 has been amended.
Claims 13-15 have been added.
Claims 5 and 11 have been cancelled. 
Claims 1-4, 6-10, and 12-15 are pending.
Claim Objections
Claim 8 is objected to because of the following informalities:  The phrase “wherein private keys in the acceleration server is stored under a specified path” should be - - wherein private keys in the acceleration server are stored under a specified path - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the limitations recite “an acceleration server”. It’s unclear if the term “acceleration” provides any structure or functions to the limitation in the claim (e.g., the examiner is unable to determine specific structural or functional requirements for a server to be considered an “acceleration server”). For examination purposes, an “acceleration server” has been interpreted as any computing system performing the functions, of the acceleration server, recited in the claims.
Regarding claims 2-4, the limitations invoke, by reference, all of the limitations of claim 1. Therefore, claims 2-4 are rejected for the same reasons as set forth in claim 1, above.
Regarding claim 6, the limitations recite “an acceleration server”. It’s unclear if the term “acceleration” provides any structure or functions to the limitation in the claim (e.g., the examiner is unable to determine specific structural or functional requirements for a server to be considered an “acceleration server”). For examination purposes, an “acceleration server” has been interpreted as any computing system performing the functions, of the acceleration server, recited in the claims.
Regarding claims 7-10, the limitations invoke, by reference, all of the limitations of claim 6. Therefore, claims 7-10 are rejected for the same reasons as set forth in claim 6, above.
Claim 7 further recites the limitation “acceleration components”. It’s unclear if the term “acceleration” provides any structure or functions to the limitation in the claim. For examination purposes, the term “acceleration components” has been interpreted as any component of a specified protocol.
Claim 7 further recites the limitation “the decryption request is processed by the specified progresses”. There is insufficient antecedent basis for the limitation “specified progresses” in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohannon (US 9787643 B2) in view of Lee (US 10084888 B2), and further in view of Wason et al. (US 20100228968 A1, hereinafter Wason).
Regarding claim 1, Bohannon discloses an acceleration method for handshake request in a content delivery network, applicable to a service server in an edge node (Fig. 4, a server proxy 404 which is in an edge node (in view of ¶[0021] of present application, which recites that "the edge node may include a service server and an acceleration server", where "service server may be a server to interact with a client of a user, and the acceleration server may be configured to process a decryption process") because the server proxy interacts with a client (e.g. replies to the client's hello message) and also includes a server 406 (mapped acceleration server) that performs a decryption process (see col. 6, lines 14-15)), 

receiving a handshake request sent by a client towards a target domain (col. 10, lines 63-67, "The client device 402 can generate and send a client hello message at block 414. The client device 402 can send the client hello message to the server proxy 404"); 
feeding back a target credential bound to the target domain to the client, wherein the target credential includes a specified public key so as to allow the client to utilize the specified public key to encrypt a session key of a current session (col. 11, lines 3-30, "In response to receiving the client hello message, at block 416, the server proxy 404 can generate the server hello message and the server certificate to send to the client device 402. The server proxy 404 can generate the server hello message based on at least one of the pre-populated server random numbers. The server proxy 404 can generate the server certificate based on at least one of the cipher suite parameters [...] The client device 402 can generate the client key exchange message based on the selected cipher suite and/or the cipher suite parameters (e.g., the server public key) indicated in the server hello message [...] The client device 402 can encrypt the Pre-Master Secret with the server public key or other cipher suite parameters in the server certificate. The client device 402 can use the Pre-Master Secret to compute a Master Secret that can be used to generate a set of session keys [...] "); 
receiving an encrypted session key provided by the client (col. 11, lines 3-30, "In response to receiving the server hello message and the server certificate, at block 426, the client device 402 can generate a client key exchange message, a client finished message, a client change spec message, or any combination thereof. The client device 402 can send the client key exchange message, the client finished 
sending a decryption request to an acceleration server, wherein the decryption request includes the encrypted session key so as to allow the acceleration server to decrypt the encrypted session key based on a private key bound to the target domain (col. 11, lines 60-63, "In response to receiving the client key exchange message, the client change spec message, and the client finished message, the server proxy 404 can forward these messages to the server device 406 at block 428"; col. 5, lines 17-25, "If the server device 108 can decrypt the Pre-Master Secret, the client device 106 is assured that the server device 108 has the correct private server key. The step is crucial to prove the authenticity of the server device 108. Only the server device 108 with the server private key that matches the server public key in the server certificate can decrypt the Pre-Master Secret and continue the protocol negotiation").
Bohannon does not disclose that the credentials bound to a domain are credentials bound to a domain name; that target domain is a target domain name; and receiving and storing a decrypted session key fed back by the acceleration server, thereby completing a current handshake process.
Lee discloses credentials bound to a domain name (col. 7, lines 9-17, "the proxy server 304 obtains and stores certificates of the selected web servers as the authentication information in the procedure of connecting first TLS layers therebetween. The proxy server 304 maps server information, such as Internet Protocol (IP) addresses and domain names of the web servers whose first TLS layers are connected to the first TLS of the proxy server 304 to their respective certificates, and stores the mapping results in an authentication information database (DB)", col. 7, lines 51-52, the certificates include public keys of the servers);
that a target domain is a target domain name (col. 7, lines 18-27, "the client 300 sends the proxy server 304 a client hello message to request setup of a new TLS session with the web server 308. [...]. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohannon in view of Lee so that the credentials bound to a domain are credentials bound to a domain name; and that target domain is a target domain name.
One of ordinary skill in the art would have been motivated because it would enable the proxy (or accelerator) to "establish sessions with multiple web servers" (Lee, col. 6, lines 43-44).
The combined system of Bohannon and Lee do not disclose receiving and storing a decrypted session key fed back by the acceleration server, thereby completing a current handshake process.
Wason discloses receiving and storing a decrypted session key fed back by the acceleration server, thereby completing a current handshake process (¶[0015], a "first intermediary intercepts a message sent from the server toward the client, and decrypts it with the private key that corresponds to the substitute certificate. The intermediary extracts a ticket from the message, extricates a temporary key from the ticket, and forwards the ticket to the client after re-encrypting it with the public key from the original client digital certificate"; ¶[0016], "The temporary key is then used to retrieve a session key from a subsequent message issued by the server toward the client. The session key is shared with the other intermediary, thereby allowing them to read messages sent from the client toward the server and vice versa").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Bohannon and Lee in view of Wason for receiving and storing a decrypted session key fed back by the acceleration server, thereby completing a current handshake process.

Regarding claim 3, the combined system of Bohannon, Lee, and Wason discloses the method according to claim 1, wherein when sending the decryption request to the acceleration server, the method further comprises: determining an algorithm suite used in the current session with the client (Bohannon, col. 3, lines 6-15, selecting a cypher suite for the session; col. 11, lines 25-27, generating the client key exchange message based on the selected cypher suite).
Regarding claim 6, Bohannon discloses an acceleration method for handshake request in a content delivery network, the method being applicable to an acceleration server in an edge node (Fig. 4, a server 406 which is in an acceleration server (in view of ¶[0021] of present application, which recites that "the edge node may include a service server and an acceleration server", where "service server may be a server to interact with a client of a user, and the acceleration server may be configured to process a decryption process") because a server proxy interacts with a client (e.g. replies to the client's hello message) and the server 406 performs a decryption process (see col. 6, lines 14-15)), 
the acceleration server storing a plurality of private keys bound to [a] domain (col. 10, lines 22-27, "At block 412, the server device 406 can pre-populate the server proxy 404 with one or more server random numbers and one or more cipher suite parameters (e.g., server certificate chain, server public key, "g" and "p" values of a cipher suite, elliptical curve exchange values, Diffie-Hellman exchange values, or any combination thereof)"), the method comprising: 
receiving a decryption request sent by a service server, wherein the decryption request includes a target domain and a session key encrypted by a specified public key (col. 11, lines 60-63, "In response to receiving the client key exchange message, the client change spec message, and the client finished message, the server proxy 404 can forward these messages to the server device 406 at block 428"; col. 
the specified public key is included in a target credential bound to the target domain, and the target credential is stored in the service server (col. 10, lines 22-27, "At block 412, the server device 406 can pre-populate the server proxy 404 with one or more server random numbers and one or more cipher suite parameters (e.g., server certificate chain, server public key, "g" and "p" values of a cipher suite, elliptical curve exchange values, Diffie-Hellman exchange values, or any combination thereof)"); and
acquiring a private key bound to the target domain, and utilizing the acquired private key to decrypt an encrypted session key (col. 11, lines 60-63, "In response to receiving the client key exchange message, the client change spec message, and the client finished message, the server proxy 404 can forward these messages to the server device 406 at block 428"; col. 5, lines 17-25, "If the server device 108 can decrypt the Pre-Master Secret, the client device 106 is assured that the server device 108 has the correct private server key. The step is crucial to prove the authenticity of the server device 108. Only the server device 108 with the server private key that matches the server public key in the server certificate can decrypt the Pre-Master Secret and continue the protocol negotiation" - acquiring the private key by the server inherent).
Bohannon does not disclose that the key bound to the domain is a key bound to a domain name; that the target domain is a target domain name; and feeding back a decrypted session key to the service server, wherein the decrypted session key is configured to encrypt communication data transmitted between the service server and a client.

that the target domain is a target domain name (col. 7, lines 18-27, "the client 300 sends the proxy server 304 a client hello message to request setup of a new TLS session with the web server 308. [...]. The client hello message includes information regarding the web server 308 to be connected by the client 300, such as IP address and domain name of the web server 308").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohannon in view of Lee so that the key bound to the domain is a key bound to a domain name; for the target domain to be a target domain name.
One of ordinary skill in the art would have been motivated because it would enable the proxy (or accelerator) to "establish sessions with multiple web servers" (Lee, col. 6, lines 43-44).
The combined system of Bohannon and Lee do not disclose feeding back a decrypted session key to the service server, wherein the decrypted session key is configured to encrypt communication data transmitted between the service server and a client.
Wason discloses feeding back a decrypted session key to the service server, wherein the decrypted session key is configured to encrypt communication data transmitted between the service server and a client (¶[0015], a "first intermediary intercepts a message sent from the server toward the client, and decrypts it with the private key that corresponds to the substitute certificate. The intermediary extracts a ticket from the message, extricates a temporary key from the ticket, and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Bohannon and Lee in view of Wason for feeding back a decrypted session key to the service server, wherein the decrypted session key is configured to encrypt communication data transmitted between the service server and a client.
One of ordinary skill in the art would have been motivated because it would enable the accelerators to relieve the servers from processing functions that can be performed by the accelerators (Wason, ¶[0005]).
Regarding claim 7, the combined system of Bohannon, Lee and Wason discloses the invention substantially as applied to claim 6, above, wherein the acceleration server is installed with acceleration components of a specified protocol (Bohannon, col. 10, lines 33-34, "The server proxy 404 can also select a cipher suite on behalf of the server device 406 according to the pre-populated cipher suite parameters"), and 
the acceleration components are bound to specified processes in the acceleration server such that the decryption request is processed by the specified progresses (Bohannon, col. 10, lines 33-34, "The server proxy 404 can also select a cipher suite on behalf of the server device 406 according to the pre-populated cipher suite parameters"; col. 11, lines 3-30, "The client device 402 can encrypt the Pre-Master Secret with the server public key"; col. 11, lines 60-63, "In response to receiving the client key exchange message, the client change spec message, and the client finished message, the server proxy 404 can forward these messages to the server device 406 at block 428"; col. 5, lines 17-25, "If the server 
Regarding claims 12 and 14, Bohannon discloses an edge node in a content delivery network, comprising: a service server (Fig. 4, a server proxy 404 which is in an edge node (in view of ¶[0021] of present application, which recites that "the edge node may include a service server and an acceleration server", where "service server may be a server to interact with a client of a user, and the acceleration server may be configured to process a decryption process") because the server proxy interacts with a client (e.g. replies to the client's hello message) and also includes a server 406 (mapped acceleration server) that performs a decryption process (see col. 6, lines 14-15)), 
the service server storing a plurality of credentials bound to [a] domain (col. 10, lines 22-27, "At block 412, the server device 406 can pre-populate the server proxy 404 with one or more server random numbers and one or more cipher suite parameters (e.g., server certificate chain, server public key, "g" and "p" values of a cipher suite, elliptical curve exchange values, Diffie-Hellman exchange values, or any combination thereof)"); and 
an acceleration server (col. 10, lines 22-27, "server device 406"), 
wherein: the service server is configured to execute an acceleration method (col. 2, lines 14-16, "adding an untrusted proxy between a client device and a server device to speed up latencies associated with an authentication protocol handshake (e.g., a TLS handshake)"). 
The remaining limitations of claim(s) 12 and 14 do not read or further define over the limitations of claim(s) 1 and 3. Therefore, claim(s) 12 and 14 is/are rejected for the same reasons as set forth in claim(s) 1 and 3, above.
Claims 2, 4, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohannon (US 9787643 B2) in view of Lee (US 10084888 B2), and further in view of Wason (US 20100228968 A1), as respectively applied to claims 1 and 12, above, and further in view of Egorov (US 9591084 B1).

The combined system of Bohannon, Lee, and Wason does not disclose that receiving a handshake request sent by a client towards a target domain name comprises: acquiring loading parameters of each service server from the edge node, and based on the acquired loading parameters, determining a service server with a minimum load from the at least two service servers as a target service server; and through the target service server, receiving the handshake request sent by the client towards the target domain name.
Egorov discloses receiving a handshake request comprising: acquiring loading parameters of each service server from the edge node (col. 9, lines 62-63, "a connection request is received from a client"; col. 11, lines 55-57, "the load balancer forwards the connection request to a selected load balanced server and the selected server participates in a TLS handshake"; col. 12, lines 11-24, "the selected server is selected using [...] a least load scheme [...] to select the server with the least number of connections or the least amount of traffic" (acquiring load information inherent, since it's used in selecting)), and 
based on the acquired loading parameters, determining a service server with a minimum load from the at least two service servers as a target service server (col. 12, lines 11-24, "the selected server is selected using [...] a least load scheme [...] to select the server with the least number of connections or the least amount of traffic"); and 
through the target service server, receiving the handshake request sent by the client towards the target domain name (col. 11, lines 55-57, "the load balancer forwards the connection request to a selected load balanced server and the selected server participates in a TLS handshake").

One of ordinary skill in the art would have been motivated because it would enable selecting an optimal server for processing client requests (Egorov, col. 1, lines 15-18).
Regarding claim 4, the combined system of Bohannon, Lee, and Wason discloses the method according to claim 1, wherein after receiving the handshake request sent by the client towards the target domain name, the service server maintains a persistent connection with the client through a first process (Lee, col. 7, lines 18-20, the client sends a hello message to the proxy; col. 5, lines 62-67, "The proxy server 210 has already established a session with the terminal of the client 200 (briefly referred to as client 200) over the mobile communication network 205 and web servers 215a to 215d on the Internet, and simplifies the TLS and HTTP procedures" (so the connection is maintained after then hello message because the TLS procedures are simplified)), and 
the service server maintains a persistent connection with the acceleration server through a second process (Lee, col. 6, lines 62-64, establishing a session between the proxy and the server; col. 5, lines 62-67, "The proxy server 210 has already established a session with the terminal of the client 200 (briefly referred to as client 200) over the mobile communication network 205 and web servers 215a to 215d on the Internet, and simplifies the TLS and HTTP procedures").
The combined system of Bohannon, Lee, and Wason do not disclose establishing a mapping relationship between the first process and the second process, such that when the client once again 
Egorov discloses establishing a mapping relationship between the first process and the second process, such that when the client once again sends an access request towards the target domain name within a specified period of time, the access request is received by the service server through the first process (col. 9, lines 62-63, "a connection request is received […] from a client"; col. 10, lines 8-9, "For example, the connection request is a TLS connection request"; col. 10, lines 10-17, "it is determined whether the connection request is associated with an established session identifier. For example, it is determined whether session persistence is to be maintained with respect to a previously established load balanced communication session. Session persistence may be desired to avoid consuming resources required to establish a new session, rely on state information of an existing session" (previously mapped, see col. 11, lines 44-62, which recites storing an identifier of a TLS ticket along with an identifier of a server selected for the session for new connections); col. 10, lines 53-57, the request must be received before the TLS ticket expires in order to maintain the existing session), and 
the access request is processed between the service server and the acceleration server through the second process (col. 11, lines 28-31, "At 408, the connection request is associated with the identified session. In some embodiments, the connection request is forwarded/proxied to a load balanced server handling the established session").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify The combined system of Bohannon, Lee, and Wason in view of Egorov for establishing a mapping relationship between the first process and the second process, such that when the client once again sends an access request towards the target domain name within a specified period of time, the access request is received by the service server through the first 
One of ordinary skill in the art would have been motivated because it would "prevent performing the computationally expensive handshake every time a client desires to communicate with a server" (Egorov, col. 5, lines 57-59).
Regarding claims 13 and 15, the combined system of Bohannon, Lee and Wason discloses the invention substantially as applied to claims 12, above. The remaining limitations of claim(s) 13 and 15 do not read or further define over the limitations of claim(s) 2 and 4. Therefore, claim(s) 13 and 15 is/are rejected for the same reasons as set forth in claim(s) 2 and 4, above.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohannon (US 9787643 B2) in view of Lee (US 10084888 B2), and further in view of Wason (US 20100228968 A1), as applied to claim 6, above, and further in view of unknown author ("How can I find the private key for my SSL certificate", NAMECHEAP, 2017, hereinafter unknown).
Regarding claim 8, the combined system of Bohannon, Lee and Wason discloses the invention substantially as applied to claim 6, above.
The combined system of Bohannon, Lee and Wason does not disclose that private keys in the acceleration server is stored under a specified path, and correspondingly, the acquiring a private key bound to the target domain name comprises: determining a target specified path towards which the target domain name directs, and reading a private key stored under the target specified path.
Pahl discloses that private keys in the acceleration server is stored under a specified path (page 3, private keys may be stored under a specific directory and name (path is interpreted as directory + name)), and 
correspondingly, the acquiring a private key bound to the target domain name comprises: determining a target specified path towards which the target domain name directs (page 3, a private key 
reading a private key stored under the target specified path (page 3, the described operations are for "Retrieving the private key").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Bohannon, Lee and Wason in view of unknown so that private keys in the acceleration server are stored under a specified path, and correspondingly, the acquiring a private key bound to the target domain name comprises: determining a target specified path towards which the target domain name directs, and reading a private key stored under the target specified path.
One of ordinary skill in the art would have been motivated because it would enable the system to distinguish between multiple keys used for different domains.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohannon (US 9787643 B2) in view of Lee (US 10084888 B2), and further in view of Wason (US 20100228968 A1), as applied to claim 6, above, and further in view of Li et al. (US 20170295132 A1, hereinafter Li).
Regarding claim 9, the combined system of Bohannon, Lee and Wason discloses the invention substantially as applied to claim 6, above.
The combined system of Bohannon, Lee and Wason does not disclose that the acceleration server is configured with a listening port associated with a domain name, and correspondingly, the receiving the decryption request sent by the service server comprises: identifying a target domain name in the decryption request sent by the service server, and receiving the decryption request through a target listening port associated with the target domain name.

correspondingly, the receiving the decryption request sent by the service server comprises: identifying a target domain name in the decryption request sent by the service server (¶[0059], "In a browser, an HTTPS request may be processed using any of the following steps: a domain name server (DNS) request may be sent to obtain the IP address of the domain in the request URL; a TCP connection to the IP address and port 443 may be established"), and 
receiving the decryption request through a target listening port associated with the target domain name (¶[0059], "In a browser, an HTTPS request may be processed using any of the following steps: a domain name server (DNS) request may be sent to obtain the IP address of the domain in the request URL; a TCP connection to the IP address and port 443 may be established; and/or over the TCP connection, a secure socket layer or transport layer security (SSL /TLS, henceforth TLS) protocol may use the certificate of the URL's domain to perform a key exchange and agree on a session key" - in combination, the key exchange process includes receiving the decryption request (Bohannon, col. 11, lines 60-63 and col. 5, lines 17-25), therefore, the combination of references suggests "receiving the decryption request through a target listening port associated with the target domain name".).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Bohannon, Lee and Wason in 
One of ordinary skill in the art would have been motivated because listening ports enable network communications between devices.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohannon (US 9787643 B2) in view of Lee (US 10084888 B2), and further in view of Wason (US 20100228968 A1), as applied to claim 6, above, and further in view of Kumar (US 9979674 B1).
Regarding claim 10, the combined system of Bohannon, Lee and Wason discloses the invention substantially as applied to claim 6, above.
The combined system of Bohannon, Lee and Wason does not disclose that the edge node includes a slave node, and correspondingly, the method further comprises: detecting current performance indexes of the acceleration server, and when a performance index exceeds an allowed range, switching service in the edge node to the slave node and sending out a notification message that is configured to indicate node switching.
Kumar discloses that an edge node includes a slave node (Fig. 5, 508, "an additional server not yet selected"), and correspondingly, the method further comprises: 
detecting current performance indexes of the acceleration server, and when a performance index exceeds an allowed range, switching service in the edge node to the slave node and sending out a notification message that is configured to indicate node switching (Fig. 5, 502, a server is selected to handle network requests; Fig. 5, 504, a performance metric of the selected server reaches a threshold (yes leg); Fig. 5, 508-510, and col. 11, lines 38-57, a server that may be different than the current server (e.g. "random" from a plurality of servers) is selected and an indication of the chosen server is received).

One of ordinary skill in the art would have been motivated because it would provide "a more effective way to distribute workload among a group of servers" (Kumar, col. 1, lines 35-37).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100138660 A1, which discloses, in claim 20, “transmit an encrypted first key generating value to the registration/proxy server; generate a first temporary session key based on the first key generating value; receive an encrypted master session key from the registration/proxy server; decrypt the encrypted master session key using the first temporary session key; and conduct a secure real time communication session with the second real time communication session device using the master session key”, which is relevant to the presently claimed subject matter.
US 20150013000 A1, which discloses, in paragraph [0044], that private keys are stored in a file system and include a “path to the private key”, which is relevant to claim 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446